Opinion issued September 22, 2016




                                        In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                              ————————————
                                NO. 01-16-00019-CV
                              ———————————
  RAMESH KAPUR, D/B/A AIC MANAGEMENT COMPANY, Appellant
                                           V.
         WINFIELD II OWNERS ASSOCIATION INC., RANDALL
        MANAGEMENT INC., AND CASEY LAMBRIGHT, Appellees


                     On Appeal from the 270th District Court
                              Harris County, Texas
                        Trial Court Case No. 2014-45991


                           MEMORANDUM OPINION

      Appellant Ramesh Kapur, d/b/a AIC Management Company has failed to

timely file a brief. See TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a)

(governing failure of appellant to file brief).
      Appellant’s brief was first due on August 1, 2016.1 After being notified that

this appeal was subject to dismissal, appellant did not respond. See TEX. R. APP. P.

38.8(a)(1) (authorizing dismissal for failure to file brief); 42.3(b) (allowing

involuntary dismissal of case).

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss any
pending motions as moot.

                                   PER CURIAM


Panel consists of Justices Jennings, Keyes, and Brown.




1
      We dismissed this appeal on June 9, 2016, for failure to make financial
      arrangements for the filing of the clerk’s record. Kapur subsequently filed a motion
      for rehearing and filed the clerk’s record on June 16, 2016. Accordingly, we granted
      rehearing, reinstated the appeal, and set appellant’s brief due on August 1, 2016.
                                           2